DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,244,245. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variance.
Instant Application
U.S. Patent No. 11,244,245
Claim 1:
A method, implemented at least in part via a processor, comprising: 














selecting quantization parameters based, at least in part, on a size of shared memory of a hardware accelerator of a computing device, wherein the quantization parameters comprise coordinate and associated length information; 








generating one or more distance tables based, at least in part, on at least one quantization parameter of the quantization parameters, wherein the one or more distance tables store results of computations corresponding to a query data point and a subset of a plurality of clusters determined based, at least in part, on the query data point; and 

storing the one or more distance tables in the shared memory of the hardware accelerator.
Claim 1:
A method, implemented at least in part via a processor, comprising: 

obtaining a query data point representing a query object; 

selecting a subset of a plurality of clusters based, at least in part, on a comparison of a centroid of a cluster of the plurality of clusters to the query data point, wherein the cluster comprises a set of data points; 

communicating an assignment of the subset of the plurality of clusters to a hardware accelerator of a computing device; 

selecting quantization parameters based, at least in part, on a size of shared memory of the hardware accelerator, wherein the quantization parameters comprise: 

a first quantization parameter indicative of a number of coordinates in at least one compressed data point; and 

a second quantization parameter indicative of a subvector length associated with at least one coordinate; 

generating one or more distance tables based, at least in part, on at least one quantization parameter of the quantization parameters, wherein the one or more distance tables store results of computations corresponding to the query data point and the subset of the plurality of clusters; 



storing the one or more distance tables in the shared memory of the hardware accelerator; 

determining a plurality of data points using the one or more distance tables; and 

providing one or more query results pertaining to at least a portion of the plurality of data points.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " obtaining a query data point representing a query object; selecting a subset of a plurality of clusters based, at least in part, on a comparison of a centroid of a cluster of the plurality of clusters to the query data point, wherein the cluster comprises a set of data points; communicating an assignment of the subset of the plurality of clusters to a hardware accelerator of a computing device; determining a plurality of data points using the one or more distance tables; and providing one or more query results pertaining to at least a portion of the plurality of data points" of claims 1-20 of U.S. Patent No. 11,244,245 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED M BIBBEE/Primary Examiner, Art Unit 2161